UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number 001-33797 INTERNET BRANDS, INC. (Exact name of Registrant as specified in its charter) Delaware 95-4711621 (State or other jurisdiction of incorporation or (I.R.S. Employer Identification No.) organization) 909 N. Sepulveda Blvd., 11th Floor El Segundo, California 90245 (Address of principal executive offices) (310) 280-4000 (Registrant’s telephone number, including area code) Indicate by check mark whether the Registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the Registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yesx No Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the Registrant was required to submit and post such files). Yes No Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer x Non-accelerated filer o Smaller reporting company o Indicate by check mark whether the Registrant is a shell company, as defined in Rule12b-2 of the Exchange Act. Yeso Nox The number of shares outstanding of the Registrant’s ClassA common stock and ClassB common stock as of October 31, 2010 was 43,371,442 and 3,025,000respectively. TABLE OF CONTENTS Page PARTI — FINANCIAL INFORMATION Item1. Financial Statements: Consolidated Balance Sheets as of September 30, 2010 (unaudited) and December31, 2009 1 Consolidated Statements of Operations for the Three and Nine Months Ended September 30, 2010 and 2009 (unaudited) 2 Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2010and 2009 (unaudited) 3 Notes to Consolidated Financial Statements (unaudited) 4 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item3. Quantitative and Qualitative Disclosures About Market Risk 27 Item4. Controls and Procedures 27 PARTII — OTHER INFORMATION Item1. Legal Proceedings 28 Item1A. Risk Factors 28 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 29 Item3. Default Upon Senior Securities 29 Item4. Submission of Matters to a Vote of Security Holders 29 Item 5. Other Information 29 Item6. Exhibits 29 Signatures 30 Exhibit Index PART I. FINANCIAL INFORMATION Item 1. Financial Statements INTERNET BRANDS,INC. CONSOLIDATED BALANCE SHEETS (in thousands, except share and per share amounts) September 30, December31, 2010 2009 Unaudited ASSETS Current assets Cash and cash equivalents $ 43,591 $ 38,408 Investments, available for sale 16,615 21,736 Accounts receivable, less allowances for doubtful accounts of $514 and $618 at September 30, 2010 and December31, 2009, respectively 15,511 15,416 Deferred income taxes 11,732 16,184 Prepaid expenses and other current assets 1,655 1,212 Total current assets 89,104 92,956 Property and equipment, net 18,483 15,125 Goodwill 247,438 223,925 Intangible assets, net 16,069 20,080 Deferred income taxes 37,350 39,255 Other assets 594 602 Total assets $ 409,038 $ 391,943 LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities Accounts payable and accrued expenses $ 15,028 $ 13,957 Deferred revenue 5,295 6,414 Total current liabilities 20,323 20,371 Other liabilities 144 258 Stockholders’ equity Common stock, Class A, $.001 par value; 125,000,000 shares authorized and 43,293,067 and 42,095,325 issued and outstanding at September 30, 2010 and December 31, 2009 43 42 Common stock, ClassB, $.001 par value; 6,050,000 authorized and 3,025,000 shares issued and outstanding at September 30, 2010 and December31, 2009 3 3 Additional paid-in capital 620,848 612,528 Accumulated deficit (231,107 ) (241,806 ) Accumulated other comprehensive (loss) income (1,216 ) 547 Total stockholders’ equity 388,571 371,314 Total liabilities and stockholders’ equity $ 409,038 $ 391,943 See accompanying notes to unaudited consolidated financial statements. -1- INTERNET BRANDS,INC. CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) (in thousands, except share and per share amounts) Three Months Ended Nine Months Ended September 30, September 30, 2010 2009 2010 2009 Revenues Consumer Internet $ 20,453 $ 16,648 $ 56,910 $ 48,624 Licensing 8,615 8,674 26,608 23,454 Total revenues 29,068 25,322 83,518 72,078 Costs and operating expenses Cost of revenues 5,128 4,470 15,233 13,659 Sales and marketing 5,634 4,675 16,049 14,012 Technology 2,812 2,660 7,688 7,066 General and administrative 4,708 3,697 14,103 11,464 Depreciation and amortization 4,377 4,194 13,157 12,020 Transaction costs 2,207 - 2,207 - Total costs and operating expenses 24,866 19,696 68,437 58,221 Income from operations 4,202 5,626 15,081 13,857 Investment and other (expense) income 1,311 (8 ) 3,299 (85 ) Income before income taxes 5,513 5,618 18,380 13,772 Provision for income taxes 2,455 2,323 7,681 5,669 Net income $ 3,058 $ 3,295 $ 10,699 $ 8,103 Basic net income per share - Class A $ 0.07 $ 0.08 $ 0.24 $ 0.19 Diluted net income per share - Class A $ 0.06 $ 0.07 $ 0.22 $ 0.18 Basic net income per share - Class B $ 0.07 $ 0.08 $ 0.24 $ 0.19 Diluted net income per share - Class B $ 0.06 $ 0.07 $ 0.22 $ 0.18 Class A weighted average number of shares - Basic 41,742,237 40,598,449 41,472,500 40,409,920 Class A weighted average number of shares - Diluted 48,346,678 46,498,811 47,881,373 45,846,679 Class B weighted average number of shares - Basic 3,025,000 3,025,000 3,025,000 3,025,000 Stock-based compensation expense by function Sales and marketing $ 210 $ 108 $ 572 $ 301 Technology 135 50 343 144 General and administrative 1,149 716 3,118 1,973 See accompanying notes to unaudited consolidated financial statements. -2- INTERNET BRANDS,INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) (in thousands) Nine Months Ended September 30, 2010 2009 Cash flows from operating activities Net income $10,699 $8,103 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization 13,157 12,020 Provision for bad debt reserve 235 40 Stock-based compensation 4,033 2,418 Deferred income taxes 6,566 4,931 Realizedgain on sale of investments (624) (30) (Gain)/loss on disposal of fixed assets (23) 26 Amortization of premium/(discount) on investments 152 (117) Changes in operating assets and liabilities, net of the effect of acquisitions: Accounts receivable (748) 3,270 Prepaid expenses and other current assets (385) 358 Other assets 139 289 Liabilities associated with stock guarantees (531) - Accounts payable and accrued expenses 1,505 (2,533) Deferred revenue (1,343) (1,685) Net cash provided by operating activities 32,832 27,090 Cash flows from investing activities Purchases of property and equipment (1,632) (1,549) Capitalized internal use software costs (8,103) (5,473) Sales of property and equipment 75 - Purchases of investments (20,033) (32,872) Proceeds from sales and maturities of investments 25,563 28,050 Acquisitions, net of cash acquired and earnouts (22,345) (15,265) Net cash used in investing activities (26,475) (27,109) Cash flows from financing activities Net proceeds from issuance of common stock and exercise of stock options 525 222 Payment of capital lease obligations (103) (13) Net cash provided by financing activities 422 209 Effect of exchange rate changes on cash and cash equivalents (1,596) 678 Net increase in cash and cash equivalents 5,183 868 Cash and cash equivalents Beginning of period 38,408 43,648 End of period 43,591 44,516 Supplemental schedule of non-cash consolidated cash flow information: Tax payments $707 $2,775 See accompanying notes to unaudited consolidated financial statements. -3- INTERNET BRANDS,INC. NOTES TO UNAUDITED CONSOLI DATED FINANCIAL STATEMENTS NOTE 1. PLANNED MERGER WITH AN AFFILIATE OF HELLMAN & FRIEDMAN On September 17, 2010, Internet Brands, Inc. ("the Company") entered into an Agreement and Plan of Merger (the “Merger Agreement”) with Micro Holding Corp., a Delaware corporation (“Parent”), and Micro Acquisition Corp., a Delaware corporation and a wholly owned subsidiary of Micro Holding Corp. (“Merger Sub”).Parent and Merger Sub were formed by Hellman & Friedman Capital Partners VI, L.P. (“Hellman & Friedman”). Under the terms of the Merger Agreement, Merger Sub will be merged with and into the Company, which we refer to as the “merger,” with the Company continuing as the surviving corporation. Idealab, which beneficially owns approximately 19% of Internet Brands’ outstanding common stock and approximately 64% of the voting power of the Company, has entered into a voting agreement with an affiliate of Hellman & Friedman relating to the Merger Agreement. If the merger is completed, each outstanding share of the Company’s common stock (other than treasury shares, shares held by any of our wholly owned subsidiaries, shares held by Parent or any of its subsidiaries, and shares held by any of our stockholders who are entitled to and who properly exercise appraisal rights under Delaware law) will be converted into the right to receive $13.35 in cash.At the effective time of the merger, each outstanding option, whether or not then vested or exercisable, will be cancelled and terminated and converted into the right to receive a cash payment equal to the excess of $13.35 over the exercise price per share for each share subject to such option.At the effective time of the merger, each outstanding share of restricted stock awarded under the Company’s equity incentive plans will vest in full and be converted into the right to receive $13.35 in cash per share.To the extent any share of restricted stock would not, by the express terms of the relevant grant, have automatically vested at the effective time of the merger, the Company may set aside the consideration attributable to such share of restricted stock, and the Company will release such consideration to the former holder of restricted stock upon the satisfaction, if ever, of the original vesting criteria following the effective time of the merger.Completion of the merger is subject to: · Stockholder approval, including approval by holders of a majority of the outstanding common stock not owned by Idealab and certain other excluded parties, and · Other customary closing conditions. For further information related to the merger, see the Company’s Preliminary Proxy Statement on Schedule 14A as filed with the SEC on September 30, 2010.The foregoing description of the Merger Agreement does not purport to be complete, and is qualified in its entirety by reference to the Merger Agreement, which is incorporated by reference to Exhibit 2.1 to the Company’s Current Report on Form 8-K as filed with the SEC on September 22, 2010. NOTE 2. ORGANIZATION AND BASIS OF PRESENTATION The Company —The Company is an Internet media company that owns, operates and grows branded websites in categories marked by high consumer involvement and strong advertising spending. The Company’s websites provide knowledge that is accessible and valuable to their audiences and the advertisers that want to market to them. In addition, the Company licenses its content and Internet technology products and services to major companies and individual website owners around the world. Principles of Consolidation —The consolidated financial statements include the accounts of Internet Brands,Inc. and its wholly-owned subsidiaries, from the dates of their respective acquisitions. All significant inter-company accounts, transactions and balances have been eliminated in consolidation. Interim Financial Information —The accompanying unaudited consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States. Certain information and note disclosures normally included in the consolidated annual financial statements prepared in accordance with generally accepted accounting principles in the United States have been omitted from this interim report. In the opinion of the Company’s management, the unaudited interim consolidated financial statements have been prepared on the same basis as the audited consolidated financial statements and include all adjustments (consisting of normal recurring accruals) necessary for a fair presentation of the Company’s financial position, results of operations and cash flows as of and for the periods presented. The results of operations for such periods are not necessarily indicative of the results expected for the full year or for any future period. -4- These interim financial statements should be read in conjunction with the consolidated financial statements and related notes included in the Company’s Annual Report on Form10-K for the year ended December31, 2009, which was filed with the SEC on March 3, 2010. NOTE 3. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Use of Estimates —The preparation of consolidated financial statements in conformity with generally accepted accounting principles in the United States requires management to make estimates and assumptions that affect the reported amounts of assets, liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting periods. Actual results could differ from those estimates. Revenue Recognition —The Company recognizes revenue in accordance with Accounting Standard Codification (ASC) 605-10 (previously Securities and Exchange Commission Staff Accounting Bulletin No.104, Revenue Recognition). Revenue is recognized only when the price is fixed or determinable, persuasive evidence of an arrangement exists, the service is performed and collectability of the resulting receivable is reasonably assured. The Company's revenues are derived from: Consumer Internet —Consumer Internet segment revenue is earned from online advertising sales and on a cost per thousand impressions (CPM), cost per click (CPC), cost per lead (CPL), cost per action (CPA) and flat-fee basis. ·The Company earns CPM revenue from the display of graphical advertisements. An impression is delivered when an advertisement appears in pagesviewed by users.Revenue from graphical advertisement impressions is recognized based on the actual impressions delivered in the period. ·Revenue from the display of text-based links to the websites of the Company's advertisers is recognized on a CPC basis, and search advertising is recognized as "click-throughs" occur.A "click-through" occurs when a user clicks on an advertiser's link. ·Revenue from advertisers on a CPL basis is recognized in the period the leads are accepted by the advertiser, following the execution of a service agreement and commencement of the services. ·Under the CPA format, the Company earns revenue based on a percentage or negotiated amount of a consumer transaction undertaken or initiated through its websites. Revenue is recognized at the time of the transaction. ·Revenue from flat-fee, listings-based services is based on a customer’s subscription to the service for up to twelve months and are recognized on a straight-line basis over the term of the subscription. Licensing —The Company enters into contractual arrangements with customers to develop customized software and content products; revenue is earned from software licenses, content syndication, maintenance fees and consulting services. Agreements with these customers are typically for multi-year periods.
